REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following art is made of record:

Sanghee Yang, “Formation of uniform one-dimensional- and two-dimensional-nanostructures from fluorescent semiconducting polymers with orthorhombic crystalline orientation”, General meeting, Koreanchemical society, April 18-19, 2019, Suwon, Korea, 23 pages.  Yang (page 12) discloses block copolymers etc.  However, none of R1 to R3 are substituted by -SiRaRbRc.

Choi et al. Journal of the American Chemical Society, J. Am. Chem. Soc. 2018, 140, 17218-17225 discloses a 2 dimensional nanoribbon.  See abstract and examples.  The material comprises a block copolymer of the structure
    PNG
    media_image1.png
    411
    479
    media_image1.png
    Greyscale


And a homopolymer of the structure: 
    PNG
    media_image2.png
    151
    217
    media_image2.png
    Greyscale
.   However, none of R1 to R3 are substituted by -SiRaRbRc.

Yang et al. Journal of the American Chemical Society, J. Am. Chem. Soc. 2017, 139, 3082-3088 discloses nanosheets comprising homopolymers.  However, block copolymers are not taught.  

Song et al. Int. J. Mol. Sci. 2019, 20, 5166 discloses block copolymers, however they do not have the second unit of the claimed invention.  

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764